ALD-280                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1277
                                      ___________

                               CHRISTOPHER YOUNG,
                                              Appellant

                                            v.

      JOSE BOGGIO; ROBERT MAXA; JERI SMOCK; ALEXIS SECARA;
    DANIEL STROUP; JOSEPH SILVA; MICHAEL CLARK; ANDREA NORRIS;
              CORRECT CARE SOLUTIONS; JOHN WETZEL
                ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. No. 1:17-cv-00125)
                    Magistrate Judge: Honorable Richard A. Lanzillo
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
        Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 September 12, 2019
              Before: McKEE, SHWARTZ, and BIBAS, Circuit Judges

                          (Opinion filed: September 30, 2019)
                                       _________

                                       OPINION*
                                       _________

PER CURIAM

      Christopher Young appeals the dismissal of his civil rights action for failure to state


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
a claim. Because this case does not present a substantial question, we will summarily af-

firm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Young brought suit pursuant to 42 U.S.C. § 1983, alleging a violation of his Eighth

Amendment rights while he was incarcerated at the State Correctional Institution at Albion

(“SCI Albion”). Young named multiple defendants, who fell into two categories: the med-

ical personnel that treated Young (the “Medical Defendants”)1 and the various administra-

tive staff of the Department of Corrections (“DoC Defendants”).2 Young generally alleged

that the Medical Defendants deprived him of necessary medical care, while the DoC De-

fendants did nothing to intervene despite their alleged awareness of Young’s serious med-

ical needs. Both sets of defendants filed motions to dismiss for failure to state a claim. See

Fed. R. Civ. P. 12(b)(6). In response, Young filed a motion for summary judgment.

       The Magistrate Judge ultimately granted both motions to dismiss.3 With regard to

the Medical Defendants, the Magistrate Judge thoroughly detailed the various medical

treatments and medications administered during the one-year period described in Young’s

amended complaint. Young underwent a colonoscopy, endoscopy, ultrasound, and a CAT

scan in an attempt to diagnose the source of his symptoms, which revealed that he had a


1
  These defendants included prison physicians Jose Boggio and Robert Maxa, physician
assistants Alexis Secara and Daniel Stroup, and Correct Care Solutions (“CCS”).
2
  These defendants consisted of Superintendent Michael Clark, Correctional Health Care
Administrator Jeri Smock, Bureau of Healthcare Services Directors Andrea Norris and Jo-
seph Silva, and Secretary of the Department of Corrections John Wetzel.
3
  The parties consented to the jurisdiction of the Magistrate Judge pursuant to 28 U.S.C.
§ 636(c)(1).

                                              2
mild form of erosive reflux and related disorders. The Medical Defendants treated Young’s

symptoms with various medications, and even gave Young the option to select his own

medications when he felt his previous medications were ineffective. The Magistrate Judge

held that Young could not maintain an Eighth Amendment claim because there was no

question that Young had received medical care to address his symptoms, and the mere

dissatisfaction with that care was not actionable under the Eighth Amendment. To the ex-

tent Young alleged that Dr. Boggio may have been motivated by non-medical reasons in

delaying treatment of Young with Carafate, a drug Young insisted on, the Magistrate Judge

held that Dr. Boggio’s treatment of Young was not clearly inadequate. Indeed, the Magis-

trate Judge determined that Dr. Boggio treated Young with a host of medications (including

Carafate), and the decision to attempt other medications (and delay the use of Carafate)

was medically based on the fact that Young did not have ulcers of the stomach.4

       As to the DoC Defendants, the Magistrate Judge held that non-physician prison of-

ficials allegedly failing to directly respond to a prisoner’s medical complaints are not de-

liberately indifferent to that prisoner’s medical needs when that prisoner is already in the

care of the prison’s physicians. Additionally, the Magistrate Judge noted that supervisory

officials must play an affirmative part in the complained-of misconduct and further deter-

mined that Young’s allegations were based on the DoC Defendants’ roles in the grievance

process, which is insufficient to demonstrate actual knowledge. Accordingly, the


4
 Similarly, the District Court determined that Dr. Maxa’s refusal to immediately prescribe
Carafate to Young amounted to nothing more than a disagreement between an inmate and
his treating physician over alternative treatment plans, which was not actionable under the
Eighth Amendment.
                                             3
Magistrate Judge granted both motions to dismiss and denied Young’s motion for summary

judgment. Young timely appealed.

       We have jurisdiction over the appeal of the Magistrate Judge’s judgment. See 28

U.S.C. §§ 636(c)(3), 1291. We review the grant of a motion to dismiss pursuant to Rule

12(b)(6) de novo. Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 151 (3d Cir. 2018).

“[A] complaint must contain sufficient factual allegations, taken as true, to ‘state a claim

to relief that is plausible on its face.’” Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d

Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We accept all

factual allegations in the complaint as true and construe those facts in the light most favor-

able to the plaintiff. Id.

       We agree with the Magistrate Judge that Young failed to allege an Eighth Amend-

ment claim against either group of defendants. As to the Medical Defendants, Young failed

to allege that they were deliberately indifferent to his medical needs. See Estelle v. Gamble,

429 U.S. 97, 106 (1976). Young did not allege—nor could he—that he was refused medical

care or treatment. See Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017)

(“[T]here is a critical distinction ‘between cases where the complaint alleges a complete

denial of medical care and those alleging inadequate medical treatment.’” (quoting United

States ex rel. Walker v. Fayette County, 599 F.2d 573, 575 n.2 (3d Cir. 1979) (per cu-

riam))). To the contrary, as mentioned above and more thoroughly detailed in the Magis-

trate Judge’s opinion, Young was seen numerous times by the Medical Defendants, given

various medical tests, and prescribed medication to address his medical problems. Not only

is there nothing to suggest that the treatment methods employed by the Medical Defendants

                                              4
violated professional standards of care, Young’s allegations of dissatisfaction with that

treatment will not support an Eighth Amendment claim. See id. (“Because ‘mere disagree-

ment as to the proper medical treatment’ does not ‘support a claim of an [E]ighth [A]mend-

ment violation,’ when medical care is provided, we presume that the treatment of a prisoner

is proper absent evidence that it violates professional standards of care.” (citation omitted)

(quoting Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir.

1987))). Furthermore, with regard to Dr. Boggio’s alleged budgetary motivations in delay-

ing the prescription of Carafate, we agree with the Magistrate Judge that Young’s own

amended complaint undercuts this allegation, as it describes the medical reasoning behind

the delay. See id.; Am. Compl. ¶ 19. Consequently, the Magistrate Judge properly dis-

missed the claims against the Medical Defendants.5

       The Magistrate Judge also correctly dismissed the claims against the DoC Defend-

ants, as it is undisputed that Young was receiving medical care from medical professionals

at SCI Albion. See Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004) (noting that if an

inmate is under the care of medical experts, “non-medical prison official[s] [like DoC De-

fendants] will generally be justified in believing that the prisoner is in capable hands”).

Young failed to adequately allege the DoC Defendants had the requisite knowledge needed

to maintain a deliberate indifference claim. See id. (“[A]bsent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a


5
 For the reasons thoroughly detailed in the Magistrate Judge’s opinion, we also agree that
Young failed to allege that CCS, the entity under contract to provide health care services
at SCI Albion, had a policy or custom that directly caused him constitutional harm. See
Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583–84 (3d Cir. 2003).
                                              5
prisoner, . . . non-medical prison official[s] like [DoC Defendants] will not be chargeable

with the Eighth Amendment scienter requirement of deliberate indifference.”). Moreover,

the Magistrate Judge correctly determined that Young failed to allege the requisite personal

involvement needed to maintain a § 1983 claim against the DoC Defendants. See Evancho

v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (noting that supervisory liability cannot be

predicated solely on respondeat superior and finding an amended complaint failed to allege

facts that, if proven, would show personal involvement in alleged wrongdoing).

       Finally, the Magistrate Judge did not err in dismissing the complaint without provid-

ing Young an opportunity to further amend, because, as his amended complaint demon-

strates, amendment would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d

103, 108 (3d Cir. 2002). Accordingly, for the foregoing reasons, we will summarily affirm

the Magistrate Judge’s judgment. In light of our disposition, Young’s pending motion for

appointment of counsel is denied as moot.




                                             6